   Case 5:21-cv-03050-SAC Document 4 Filed 03/23/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ROBERT CODY LUCAS,

                            Plaintiff,

          v.                                       CASE NO. 21-3050-SAC

STATE OF KANSAS, et al.,


                            Defendants.


                               O R D E R


     This matter is a civil rights action filed under 42 U.S.C. §

1983. On February 19, 2021, the clerk of the court entered a notice

of deficiency (NOD) directing plaintiff to submit the filing fee or

a motion to proceed in forma pauperis on or before March 22, 2021.

On March 10, 2021, the NOD was returned as undeliverable, with a

notation that plaintiff is no longer at that address.

     As a pro se party, plaintiff is required to report a change of

address in writing to the clerk of the court. D. Kan. R. 5.1(c)(3).

     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with

the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.

P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions

is met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31
    Case 5:21-cv-03050-SAC Document 4 Filed 03/23/21 Page 2 of 2




(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district

court is not obligated to follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).

     Because plaintiff has failed to prosecute this action by

providing a current address, the court finds this matter may be

dismissed under Fed. R. Civ. P. 41(b).

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice for lack of prosecution.

     IT IS SO ORDERED.

     DATED:   This 23rd day of March, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
